IN THE COURT OF APPEALS OF IOWA

                                 No. 15-0473
                           Filed December 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LONTREZ NABORS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel

(plea) and Mary E. Howes (sentencing), Judges.



      A defendant appeals his conviction and sentences. AFFIRMED.



      Jack E. Dusthimer, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2


VAITHESWARAN, Judge.

       Lontrez Nabors pled guilty to possession of marijuana, failure to affix a

drug tax stamp, and second-degree theft. The district court ordered no jail or

prison time on the serious-misdemeanor possession count and ordered prison

terms not exceeding five years on each of the two remaining counts, to be served

concurrently. On appeal, Nabors contends his plea attorney was ineffective in

failing to fully advise him “of the crime of ‘theft’ by reason of the ‘stolen property’

alternative” and his “right to court appointed counsel through any trial and

possible sentencing.” He also asserts the district court abused its discretion “in

imposing a prison term instead of probation.”

       With respect to the ineffective-assistance-of-counsel claims, Nabors must

show his attorney breached an essential duty and prejudice resulted. Strickland

v. Washington, 466 U.S. 668, 687 (1984). On our de novo review of the record,

we are convinced he cannot establish a breach.

       Nabors’s first ineffective assistance claim focuses on the statutory

definition of theft by exercise of control over stolen property and, specifically, an

exception to the definition. See Iowa Code § 714.1(4) (2013) (“A person commits

theft when the person does any of the following: Exercises control over stolen

property, knowing such property to have been stolen, or having reasonable

cause to believe that such property has been stolen, unless the person’s purpose

is to promptly restore it to the owner or to deliver it to an appropriate public

officer.” (emphasis added)).     Nabors contends the district court should have

explained the exception to him during the plea colloquy and his attorney should
                                           3


have objected to the omission. Precedent does not impose such a stringent

requirement.

       A district court has no obligation to explain each element “if it is ‘apparent

in the circumstances the defendant understood the nature of the charge.’” State

v. Loye, 670 N.W.2d 141, 151 (Iowa 2003) (quoting State v. Smith, 300 N.W.2d
90, 92 (Iowa 1981)). Assuming the highlighted portion of the statutory definition

is an element of the crime to be proven by the State,1 Nabors conceded the

element would be satisfied. First, he confirmed he “allowed others to bring what

[he] reasonably should have known was stolen property into [his] residence” and

he knew the property was stolen.        Second, he confirmed he discussed “any

possible defenses” with his attorney. Finally, when the district court explained

the exercising “control over stolen property” alternative and asked Nabors

whether he understood this alternative, Nabors responded that this alternative

“resonated more” than the previous alternative. On this record, counsel did not

breach an essential duty in failing to object to the district court’s truncated

discussion of the “exercising control” alternative of the theft statute.

       Nabors’s    second    ineffective-assistance-of-counsel     claim   is   equally

unavailing. The district court explained the rights Nabors would be waiving by

pleading guilty, including the right to assistance of counsel. See Iowa R. Crim. P.

2.8(2)(b)(4).   The court’s discussion was more than sufficient to satisfy the

substantial compliance standard adopted by the Iowa Supreme Court.                 See

State v. Straw, 709 N.W.2d 128, 134 (Iowa 2006).


1
 See State v. Freeman, 404 N.W.2d 188, 190-91 (Iowa Ct. App. 1987) (citing statute
and stating “[t]he State had the burden of proving each and every element”).
                                        4


      We are left with Nabors’s challenge to one of his prison sentences.

Nabors contends the district court focused on his “failure to voluntarily seek

substance abuse programming” and ignored his “other efforts.” To the contrary,

the court considered a host of factors in imposing prison terms:

              The Court: All right. Mr. Nabors, well, I appreciate what you
      are saying, and I also appreciate that your offenses are not violent
      offenses. You know, unfortunately, you’re here for two felonies,
      and you have got quite an extensive criminal history, and the
      Presentence Investigation Reports are both recommending
      incarceration. So I’m going to go along with their recommendation,
      but I’m going to run your sentences concurrent. Even though they
      are two separate offenses, they could be run consecutively as two
      separate things. I’m going to run them together, and you will—I just
      feel like because you have two felonies, because you have an
      extensive criminal history that involves drugs, because you don’t
      seem to be able to get your life together and really ever have a job
      and be responsible, that the Department of Corrections is the best
      alternative.
              ....
              Nabors: I was never ordered to complete any type of
      something that can benefit me as far as any class for drug abuse.
              The Court: These things are—Mr. Nabors, those things are
      always out there for yourself, too. You don’t have to be ordered by
      a judge to go get substance abuse treatment. You can do that on
      your own.
              Nabors: I need help. If you look at my whole file, you can
      see going back to a child, it’s the same I don’t—
              The Court: Well, they are recommending that you take
      advantage of the Department of Corrections programs.
              Nabors: That’s always recommended. They have never
      recommended anything different.
              The Court: You had unsupervised probation and hadn’t
      successfully completed it. I’ll put that out there too.

The court properly exercised its discretion in imposing sentence. We discern no

abuse. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

      We affirm Nabors’s judgment and sentences.

      AFFIRMED.